DOMENGEAUX, Judge.
MOTION TO DISMISS
George B. Mowad, M. D., the defendant-appellant, moves for leave of this court to abandon his appeal and obtain its dismissal. The motion is unopposed.
We grant the motion to dismiss.
Rule VII, Section 3 of the Uniform Rules of the Courts of Appeal provides in pertinent part that:
“In the absence of a timely answer to the appeal or other formal action to amend or modify the judgment appealed, the appellant alone may, by his formal Motion to Dismiss, on leave of the court, forthwith abandon his appeal and obtain a dismissal.”
Since an answer to the appeal has not been filed, nor has any other formal action to amend or modify the judgment appealed been taken, the appeal is hereby dismissed at defendant-appellant’s costs.

APPEAL DISMISSED.